NO. 07-01-0472-CV

                                             IN THE COURT OF APPEALS

                                    FOR THE SEVENTH DISTRICT OF TEXAS

                                                        AT AMARILLO

                                                            PANEL D

                                              DECEMBER 11, 2002
                                        ______________________________

                                                     LEONE PLUMMER,

                                                                                 Appellant

                                                                  v.

                                                 CHARLENE J. REEVES,

                                                              Appellee
                                      _________________________________

                      FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                           NO. 37,904-C; HON. PATRICK A. PIRTLE, PRESIDING
                                   _______________________________

Before QUINN and REAVIS, JJ. and BOYD, SJ.1

            Appellant Leone Plummer filed a notice of appeal on November 27, 2001. The

clerk’s and reporter’s records were filed on September 18, 2002, and Plummer’s brief was

due to be filed on October 18, 2002. It was not filed but instead Plummer’s husband, who

is not a licensed attorney, purported to represent her by seeking an extension of time to

file the brief. On November 13, 2002, this court requested Plummer and her husband to




            1
                John T. Boyd, Chief Jus tice (R et.), Se venth Court o f Appea ls, sitting by assignm ent. TEX . G O V ’T C O D E
A N N.   §75.0 02(a )(1) (V erno n Su pp. 2002 ).
show proof he was a licensed attorney. In response, we received a document entitled

“Appeals Brief” signed by Plummer’s husband.

      By letter dated November 25, 2002, we notified Plummer that the brief had been

struck because her husband lacked the legal authority to act on her behalf. So too did we

order Plummer to file her brief on or before December 9, 2002, or the appeal would be

dismissed. No brief or other response has been received.

      Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure

38.8(a)(1) for want of prosecution.



                                               Per Curiam



Do not publish.




                                           2